Citation Nr: 0026863	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  94-23 049	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
to include an osteotomy and arthroplasties, post operative 
status, currently 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from February 1953 to February 
1955.  This appeal arises from a July 1993 rating decision, 
which denied a rating in excess of 30 percent for the 
veteran's service-connected bilateral pes planus, to include 
an osteotomy and arthroplasties, post operative status.  The 
veteran was accorded a hearing in September 1993 before a 
hearing officer at the RO, and he was accorded a hearing at 
the RO in July 2000 before the undersigned veterans law judge 
of the Board of Veterans' Appeals (Board).  Copies of the 
transcripts of the above referenced hearings have been 
associated with the claims folder.  


REMAND

As an initial matter, the Board finds that the veteran's 
claim for an increased rating for his service-connected 
bilateral pes planus, to include an osteotomy and 
arthroplasties, post operative status, is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well-grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The evidence of record includes a letter dated in May 1989, 
from Bruce Bitcover, D.P.M.  Dr. Bitcover indicated that he 
had treated the veteran since 1984, and he noted that his 
deceased physician partner had treated the veteran since 1962 
for multiple bilateral hammertoe deformities, what Dr. 
Bitcover characterized as moderate pes planus, and periodic 
tinea pedis infections.  In a letter dated in May 1990, Dr. 
Bitcover reported that the veteran had undergone several 
surgical procedures in April 1990.  These procedures were 
described as left hallux proximal phalangeal proximal Akin 
osteotomy, left second toe proximal interphalangeal joint 
arthroplasty, left third toe distal interphalangeal joint 
arthroplasty, and right fifth toe proximal interphalangeal 
joint arthroplasty and derotational plastic surgical repair.  

In a February 1997 letter, Dr. Bitcover indicated that the 
veteran's bilateral pes planus had continued to "progress", 
he explained that that portion of his right fifth toe 
proximal phalangeal joint which remained following the April 
1990 surgery had regenerated, and he reported that this 
condition was creating pain to the point of causing the 
veteran to request additional surgery on his right fifth toe.  

At the veteran's hearing at the RO in July 2000, before the 
undersigned veterans law judge, it was noted that the report 
of a November 1997 VA examination indicated that there were 
calluses on the soles of both of the veteran's feet.  The 
veteran testified that the last medical treatment provided 
him by Dr. Bitcover was in February 1997.  He also testified 
that the calluses on his feet had been removed by Dr. 
Bitcover.  When it was pointed out that the veteran had 
previously indicated that his last medical treatment from Dr. 
Bitcover was provided in February 1997, that the November 
1997 VA examination report noted calluses on his feet, and 
that the veteran had testified that the calluses on his feet 
had been removed by Dr. Bitcover, the veteran appeared 
uncertain as to the date of his surgery by Dr. Bitcover, 
indicating that the surgery had taken place in 1996 or 1997.  
However, regardless of the date of the surgery on the 
veteran's feet by Dr. Bitcover which occurred after April 
1990, the medical records associated with that surgery have 
not been added to the claims folder.  

Additionally, while the report of the November 1997 VA 
examination of the veteran does not appear to be inadequate 
for rating purposes on its face, an October 1997 notation of 
instruction from the RO regarding the November 1997 VA 
examination shows that the claims folder was not forwarded to 
the physician who performed the November 1997 VA examination.  
The examination report does not indicate that the physician 
had an opportunity to review the claims folder in conjunction 
with the examination of the veteran, and the examination 
report does not refer to the post-April 1990 surgery referred 
to in the veteran's hearing testimony in July 2000 and 
contemplated in Dr. Bitcover's February 1997 letter.  Where, 
as here, a well-grounded claim has been presented, VA has a 
duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1999).  The Court has held that the 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which the veteran has referred 
and obtaining adequate VA examinations; the Court has also 
stated that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  Fulfillment of the statutory duty to assist includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Furthermore, in a case involving a claim of entitlement to an 
increased rating in which the veteran, as in this case, 
asserted that his service-connected disability had increased 
in severity since the previous rating decision, and the most 
recent VA examination to evaluate the severity of the 
disability at issue took place more than two years prior to 
consideration of the claim by the Board, the Court held that 
the VA examination was too remote to be regarded as a 
contemporaneous medical examination.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  In this case, the November 1997 
VA examination of the veteran's feet is the most recent 
medical examination of the veteran's feet which is of record, 
and is too remote to be considered a contemporaneous medical 
examination.  Id.  

Accordingly, the claim is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of any VA and private health 
care providers who treated his feet since 
his last VA examination of record in 
November 1997.  Complete copies of all 
records of medical treatment identified 
should be associated with the claims 
folder.  

2.  After the above referenced records 
have been obtained, the veteran should be 
scheduled for a VA orthopedic examination 
to determine the current severity of his 
service-connected bilateral pes planus, 
to include an osteotomy and 
arthroplasties, post operative status.  
All clinical findings should be reported 
in detail.  The examiner must review the 
claims folder and a copy of this remand 
in connection with the examination and 
state in the examination report that the 
review has been accomplished.  The 
examiner should respond to the following 
questions:  Is the veteran's bilateral 
pes planus productive of pronounced 
disability?  Is the bilateral pes planus 
manifested by marked pronation of both 
feet?  Is extreme tenderness of the 
plantar surfaces of both feet present?  
Is the bilateral pes planus manifested by 
marked inward displacement of both feet 
and severe spasm of the tendo achillis of 
both feet on manipulation?  Is the 
bilateral pes planus not improved and/or 
not capable of improvement by orthopedic 
shoes or appliances?  

3.  Following completion of the foregoing 
development, the RO should review the 
claim for an increased rating for 
bilateral pes planus, to include an 
osteotomy and arthroplasties, post 
operative status, and determine whether 
it may be granted.  If the claim remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to respond. 

The case should then be forwarded to the Board for further 
appellate consideration.  No action is required of the 
veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



